GRABER, Circuit Judge,
concurring in part and dissenting in part:
I respectfully dissent from Part IV(B) of the majority opinion. In my view, the BLM permissibly limited its EA, including the cumulative impact component, to the Sandy-Remote Analysis Area.
Our standard of review is a limited one. We are to decide only whether the agency’s solution is arbitrary or capricious. Morongo Band of Mission Indians v. FAA, 161 F.3d 569, 573 (9th Cir.1998); 5 U.S.C. § 706(2)(A). We must consider “ ‘whether the decision was based on a consideration of the relevant factors and whether there has been clear error of judgment.’ ” Alaska Ctr. for the Env’t v. United States Forest Serv., 189 F.3d 851, 859 (9th Cir.1999) (quoting Marsh v. Or. Natural Res. Council, 490 U.S. 360, 378, 109 S.Ct. 1851, 104 L.Ed.2d 377 (1989)). Accordingly, it is not up to us to impose the “best” way to analyze the problem, but only to determine whether the BLM’s decision in this instance to limit its examination of cumulative impacts to one watershed is supported by the record and is neither arbitrary nor capricious.
The record supports the BLM’s decision to limit the EA to analyzing the Sandy-Remote Area, which comprises about 24,-000 acres and represents between 0.7% and 1.4% of the range of the Port Orford Cedar. The fungus that affects the Cedar is transported naturally by streams and soil erosion, so that most of its natural *1080spread is confined to a given watershed.1 The risk from the proposed action is that logging could contribute to the spread of the fungus by transporting infected soil from motor vehicles along roads. The BLM has determined that it can close all the presently uninfected roads within the watershed, thus sealing off the uninfected areas from those that are infected. That fact makes the watershed a geographically and scientifically coherent choice. See Pac. Coast Fed’n of Fishermen’s Ass’ns v. Nat’l Marine Fisheries Serv., 265 F.3d 1028, 1036-37 (9th Cir.2001) (holding that cumulative effects in a particular context under the Endangered Species Act must be considered at the watershed level). Within the watershed, the EA does consider cumulative effects.
To be sure, a different case with a different record may require a different result, as Hall v. Norton, 266 F.3d 969, 978 (9th Cir.2001), did. NEPA prohibits an agency from breaking up a large project into smaller parts to avoid designating the project as a “ 'major federal action.’ ” Churchill County v. Norton, 276 F.3d 1060, 1076 (9th Cir.2001) (quoting Nat’l Wildlife Fed’n v. Appalachian Reg’l Comm’n, 677 F.2d 883, 890 (D.C.Cir.1981)). Similarly, an agency cannot avoid a “significant” impact by breaking one overall action into small components. 40 C.F.R. § 1508.27(b)(7). But the record here does not reflect that the BLM has done either of those artificial things or has engaged in geographic manipulation or avoidance.
For these reasons, I do not agree that Section S of the revised Sandy-Remote Area EA is insufficient for failing to account for the cumulative impact of proposed timber sales in other watersheds and I would affirm the district court in that regard. Therefore, I dissent from Part IV(B), but concur in the remainder of the opinion.

. The fungus can spread one-half mile per year in stream drainages or in above-ground water runoff; by contrast, across a slope or uphill the fungus spreads only at the rate of one tree per year. Sandy-Remote Analysis Area EA, Section S, at 74.